Case 5:19-cv-00390-JGB-KK Document 46 Filed 05/24/19 Page 1 of 2 Page ID #:378



1    Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
2    COX WOOTTON LERNER
     GRIFFIN & HANSEN, LLP
3    12011 San Vicente Blvd # 600
     Los Angeles, CA 90049
4    Telephone Number: (310) 440-0020
     Fax Number: (310) 440-0015
5    E-mail: nsl@cwlfirm.com
              mmorkos@cwlfirm.com
6
     Attorneys for Plaintiffs-in-Limitation,
7    JEREME CRIST, ERICA CRIST and JOANNA JACKSON,
8                          UNITED STATES DISTRICT COURT
9
          CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of                     Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                        PLAINTIFFS-IN-LIMITATION
     JOANNA JACKSON, as the owners of a                    JEREME CRIST, ERICA CRIST,
13
     certain 2004 26’ Sleekcraft Enforcer,                 AND JOANNA JACKSON’S
14   bearing Hull Identification Number                    NOTICE OF MOTION AND
15
     NAS2606E404, and her engines, tackle,                 MOTION TO STRIKE
     appurtenances, etc.                                   CLAIMANT JORDAN HEITZIG’S
16                                                         JURY DEMAND
17   For exoneration from, or limitation of,
     liability.                                           Date:            July 1, 2019
18
                                                          Time:             9:00 a.m.
19                                                        Place:           Courtroom 1
20
                                                                           3470 Twelfth Street
                                                                           Riverside, CA 92501
21
22
23   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
24   RECORD:
25         PLEASE TAKE NOTICE that on July 1, 2019, at 9:00 a.m., or as soon
26   thereafter as this matter may be heard, in Courtroom 1, Plaintiffs-in-Limitation
27   JEREME CRIST, ERICA CRIST, and JOANNA JACKSON (“PLAINTIFFS-IN-
28   LIMITATION”), will move, pursuant to Rule 12(f) of the Federal Rules of Civil
                                                     1
                    PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST, AND JOANA JACKSON’S
                NOTICE OF MOTION AND MOTION TO STRIKE CLAIMANT JORDAN HEITZIG’S JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 46 Filed 05/24/19 Page 2 of 2 Page ID #:379



1    Procedure, and hereby do move this Court to strike the jury demand of Claimant
2    JORDAN HEITZIG (“Claimant”) contained in her Claim, pursuant to Rule 39(a) of
3    the Federal Rules of Civil Procedure, on the grounds that there is no legal right to a
4    jury on the Claims filed by the Claimant in this action for exoneration of or
5    limitation of liability, which is an admiralty or maritime claim within the meaning
6    of Rule 9(h) of the Federal Rules of Civil Procedure.
7                                     MOTION TO STRIKE
8          This Motion to Strike is based upon this Notice of Motion and the
9    Memorandum of Points and Authorities filed concurrently herewith. It is also
10   based on the pleadings, documents, and court records on file in this action and
11   upon such further oral and/or documentary evidence or argument as may be
12   presented at the hearing on this Motion.              This motion is made following the
13   conference of counsel pursuant to L.R. 7-3 which took place on May 9, 2019.
14
15   DATED: May 24, 2019                                 COX WOOTTON LERNER
                                                         GRIFFIN & HANSEN LLP
16
17                                                       By: /s/ Mina M. Morkos
18                                                         Neil S. Lerner. Esq.
                                                           Mina M. Morkos, Esq.
19
                                                           Attorneys for Plaintiffs-in-
20                                                         Limitation: JEREME CRIST,
21                                                         ERICA CRIST, and JOANNA
                                                           JACKSON
22
23
24
25
26
27
28
                                                     2
                    PLAINTIFFS-IN-LIMITATION JEREME CRIST, ERICA CRIST, AND JOANA JACKSON’S
                NOTICE OF MOTION AND MOTION TO STRIKE CLAIMANT JORDAN HEITZIG’S JURY DEMAND
